Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Armando Despaigne Zulveta seeks to appeal the district court’s orders adopting the magistrate judge’s recommendations to grant Defendants’ motion to file a late answer, deny Zulveta’s motion for default judgment, and grant motions to dismiss Zulveta’s claims against several Defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v„ Beneficial Indus. Loan Corp„ 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Zulveta seeks to appeal.are neither final' orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED